DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,132,485. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the claims of the instant application are found in the patent.  For instance “running a Monte Carlo simulation of possible integrated circuit (IC) process variations of each of a plurality of IC cell types; based on results of the Monte Carlo simulation, creating a library of IC cell types and their corresponding behavioral values for each of the possible IC process variations; receiving an IC design embodied as a digital file; correlating the received IC design with the library; and based on said correlating, predicting at least one of: a frequency distribution, and a power distribution, of ICs manufactured according to the IC design” as found in claim 1 of the instant application are found in claim 1 of the patent.
Claims 2-20 are rejected for the same reason.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US Patent No. 2011/0093830.
In reference to claim 1, Chen teaches: 
running a Monte Carlo simulation of possible integrated circuit (IC) process variations of each of a plurality of IC cell types (Paragraphs [0014 and 0063] Monte Carlo simulating a large number of virtual designs); 
based on results of the Monte Carlo simulation, creating a library of IC cell types and their corresponding behavioral values for each of the possible IC process variations (Paragraph [0063] generating data set from the Monte Carlo simulations with operative set of characteristics of the design); 
receiving an IC design embodied as a digital file (Paragraphs [0053, 0063, 0067] circuit design); 
correlating the received IC design with the library (Paragraph [0063] operative set of characteristics from the data set correlate with circuit design); and 
based on said correlating, predicting at least one of: a frequency distribution, and a power distribution, of ICs manufactured according to the IC design (Paragraph [0053] design constraints such as power and frequency and Paragraphs [0071] constrained optimization of the design under verification).
In reference to claim 2, Chen teaches wherein each of the plurality of IC cell types is defined by multiple specific transistors and multiple specific interconnects (Paragraph [0038] transistors and Paragraph [0050] interconnects).

In reference to claim 3, Chen teaches retrieving, from the library, behavioral values that pertain to cell types that exist in the IC design (Paragraph [0053] behavioral values such as timing capacitance, and frequency).
In reference to claim 4, Chen teaches running an electronic circuit simulation of the IC design to identify possible IC process variations, based on the behavioral values retrieved from the library (Paragraphs [0013-0014, 0030-0033, and 0062-0065] IC simulation occurs based upon the values from the library which identifies process variations).
In reference to claim 5, Chen teaches predicting critical paths that limit a frequency of the ICs manufactured according to the IC design, wherein said predicting of at least one of the frequency distribution and the power distribution is based on said critical paths prediction (Paragraph [0056]).
In reference to claim 6, Chen teaches identifying a ranked list of the critical paths, out of paths in the IC design, based on the behavioral values retrieved from the library (Paragraph [0062]).
In reference to claim 7, Chen teaches wherein the behavioral values are values that affect at least one operational parameter of an IC manufactured based on the IC design, wherein the at least one operational parameter is selected from the group consisting of: voltage, current, delay, and frequency (Paragraph [0053]).
In reference to claim 9, Chen teaches receiving Post-Si data, derived from ICs manufactured according to the IC design; and adjusting the library based on the received Post-Si data (Paragraphs [0062-0064]).
In reference to claim 11, Chen teaches manufacturing ICs according to the IC design; and setting one or more operational parameters of the manufactured ICs based on the stored library; or setting one or more manufacturing parameters based on the stored library, and manufacturing ICs according to the IC design and the manufacturing parameters (Paragraphs [0056, 0060, and 0062-0067]).
In reference to claims 12-18 drawn to a system having all of the same functional limitations as found in the method of claims 1-7, 9, and 11, the same rejections apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US Patent Application Publication No. 2011/0093830 in view of Liu et al., US Patent Application Publication No. 2009/0306953 A1.
In reference to claim 8, Chen teaches claim 1 as described above.  Chen further teaches wherein the library of IC cell types comprises an operational model for each IC cell type (Paragraph [0056]).  
Chen does not teach wherein the operational model comprises aging degradation data and a Static Timing Analysis (STA) model.  
Liu teaches a cell operational model comprising aging degradation data and a Static Timing Analysis (STA) model (Paragraph [0006 and 0115]).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to integrate the cell operational model comprising aging degradation data and a Static Timing Analysis (STA) model as taught by Liu into the method of Chen as taught in claims 1 wherein the library of IC cell types comprises an operational model for each IC cell type because it would simplify the model (Liu, Paragraph [0054]).
In reference to claim 19 drawn to a system having all of the same functional limitations as found in the method of claims 1 and 8, the same rejections apply.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 10 and 20, in a method/system comprising using at least one hardware processor for: running a Monte Carlo simulation of possible integrated circuit (IC) process variations of each of a plurality of IC cell types; based on results of the Monte Carlo simulation, creating a library of IC cell types and their corresponding behavioral values for each of the possible IC process variations; receiving an IC design embodied as a digital file; correlating the received IC design with the library; and based on said correlating, predicting at least one of: a frequency distribution, and a power distribution, of ICs manufactured according to the IC design; receiving Post-Si data, derived from ICs manufactured according to the IC design; and adjusting the library based on the received Post-Si data, prior art of record does not teach or clearly suggest receiving on-chip measurements from ICs manufactured according to the IC design, wherein the on-chip measurements are derived from one or more on-chip sensors of each of the manufactured ICs, wherein the one or more on-chip sensors comprise at least one of: a timing-margin sensor, a delay sensor, a leakage sensor, a voltage sensor, and a thermal sensor; and using the on-chip measurements as an input to an estimator, the Post-Si data being provided as an output from the estimator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851     





/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851